DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the after final response filed on 08/04/2021. After the examiner’s amendment shown below, claims 1 and 11 are independent. Claim 14 is cancelled. Claims 1, 6, 11 and 13 are amended. Thus, claims 1-13 and 15-20 are pending and being considered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the applicant’s representative- Mr. William W. Enders (Reg. No. 41,735) on 09/08/2021. The summary of the interview is attached.

Amendments to the Claims
The application has been amended as followed:
1. (Currently Amended) An information handling system (IHS), comprising: 

a baseboard management controller (BMC) comprising non-volatile memory configured to store BMC firmware, and a processor configured to execute the BMC firmware during OS runtime to: 
receive a secure runtime request from the at least one OS application to access shared memory locations within the non-volatile memory, wherein access to the shared memory locations is disabled prior to the received secure runtime request; 
authenticate the secure runtime request received from the at least one OS application, wherein the received secure runtime request is authenticated upon receiving a secure runtime authenticated handshake; 
create a secure session for communicating with the at least one OS application after the secure runtime request is authenticated; and 
provide the at least one OS application secure runtime access to the shared memory locations within the non-volatile memory.  

2. (Previously Presented) The information handling system as recited in claim 1, further comprising a non-transitory computer readable memory storing boot firmware and Advanced Configuration and Power Interface (ACPI) firmware, wherein the boot firmware includes boot services and runtime services, and wherein the ACPI firmware includes ACPI runtime services and ACPI tables.  



4 (Original) The information handling system as recited in claim 3, wherein during the pre- boot phase of the boot firmware, the host processing device executes one or more additional boot services to disable the PCI configuration registers contained within the BMC to disable access to the shared memory locations.  

5. (Original) The information handling system as recited in claim 3, wherein during OS runtime, a first ACPI runtime service is executed by the host processing device to receive the secure runtime request from the at least one OS application and communicate the secure runtime request to the BMC.  

6. (Currently Amended) The information handling system as recited in claim 3, wherein during OS runtime, a second ACPI runtime service is executed by the host processing device to provide [[an]] the secure runtime authenticated handshake to the BMC, and wherein the BMC firmware is executed by the processor to authenticate the secure runtime request upon receiving the secure runtime authenticated handshake.  



8. (Original) The information handling system as recited in claim 7, wherein during OS runtime, the third ACPI runtime service is further executed by the host processing device to call the runtime services of the boot firmware, wherein the runtime services include methods to open a shared memory access (SMA) channel to the shared memory locations and begin communication over the SMA channel.  

9. (Original) The information handling system as recited in claim 8, further comprising an SMA service table that includes entries for mapping the methods included within the runtime services of the boot firmware to a BMC access service, and wherein the BMC access service includes methods to directly call functions that are executable to access the shared memory locations within the non-volatile memory.  

10. (Original) The information handling system as recited in claim 9, wherein the first ACPI runtime service, the second ACPI runtime service, the third ACPI runtime service, the device path access service, the SMA service table and the BMC access service are constructed and stored within a boot table of the boot firmware during the pre-boot phase of the boot firmware.  

, during OS runtime, with secure shared memory access (SMA) to shared memory locations within a Peripheral Component Interconnect (PCI) device, the method comprising, during the OS runtime: 
receiving a secure runtime request from the OS application to access shared memory locations within a PCI device, wherein access to the shared memory locations is disabled prior to the step of receiving; 
authenticating the secure runtime request received from the OS application, wherein the received secure runtime request is authenticated upon receiving a secure runtime authenticated handshake; 
creating a secure session for communicating with the OS application after the secure runtime request is authenticated; and 
providing the OS application secure runtime access to the shared memory locations within the PCI device.  

12. (Original) The method as recited in claim 11, wherein the step of receiving comprising receiving the secure runtime request from the OS application via a first Advanced Configuration and Power Interface (ACPI) runtime service.  

13. (Currently Amended) The method as recited in claim 11, wherein the step of authenticating comprises authenticating the secure runtime request upon receiving [[a]] the secure runtime 6authenticated handshake from a second Advanced Configuration and Power Interface (ACPI) runtime service.  



15. (Original) The method as recited in claim 11, wherein prior to the step of receiving, the method comprises configuring PCI configuration registers of the PCI device and storing configuration space information within an Advanced Configuration and Power Interface (ACPI) table.  

16. (Original) The method as recited in claim 15, wherein prior to the step of receiving, the method comprises disabling the PCI configuration registers of the PCI device to disable access to the shared memory locations.  

17. (Original) The method as recited in claim 15, wherein the step of providing comprises accessing the configuration space information stored within the ACPI table and using the configuration space information to locate the shared memory locations within the non-volatile memory.  

18. (Original) The method as recited in claim 15, wherein the step of providing comprises executing a third ACPI runtime service to call boot firmware runtime services.  

19. (Original) The method as recited in claim 18, further comprising executing methods within the boot firmware runtime services to open an SMA channel to the shared memory locations and begin communication over the SMA channel.  



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration, the claims 1-13 and 15-20 are allowed over the cited prior art(s) of record. 
The following references/prior arts disclose the general subject matter recited in the independent claims 1 and 11 before/after the current amendment is made and/or submitted.
A.	Williamson; Alex (US 2017/0147370 A1), discloses a hypervisor that receives a request pertaining to a multi-function device managed by the hypervisor from a guest operating system of a virtual machine where the multi-function device comprises a main function and a plurality of sub-functions and the request identifies an address within a configuration space associated with one of the plurality of sub-functions of the multi-function device. The hypervisor determines the main function of the multi-function device in view of the address of the configuration space associated with the sub-function, accesses a data structure associated with the main function to obtain an indicator of availability of the main function to the guest operating system, and determines, view of the indicator of availability, whether the main function is available to the guest operating system. Responsive to determining that the main function is not 
B.	Vidyadhara; Sumanth et al. (US 2017/0270301 A1), discloses an information handling system 204 that includes a baseboard management controller (BMC) 217 and is communicatively coupled to remote access controller 225 as shown in Fig. 2. BMC 217 includes integrated non-volatile memory 219 for storing BMC component firmware 219 for execution by BMC 217. As shown in Fig. 2, host processing device/s 206 may be coupled in on embodiment to bus/es 203 via embedded platform controller hub (PCH) 280 which may be present to facilitate input/output functions for the processing device/s 206 with various internal components of information handling system 100. Host processing device/s 206 may be an in-band processing device configured to run a host operating system (OS), and out-of-band processing device 208 of remote access controller 225 may be a service processor, baseboard management controller (BMC) embedded processor, etc. Video/graphics 209, storage 218, memory 221, 
C.	Nachimuthu; Murugasamy K. et al. (US 2018/0324052 A1), discloses a method to receiving a memory read request including an address to access the memory; in response to receiving the memory read request, identifying the region in which the memory address is located; and employing the access telemetry data access mechanism associated with the region that is identified to access the telemetry data source. […] the method of any of clauses 52-57, wherein the compute platform includes a plurality of Peripheral Component Interconnect Express (PCIe) devices, each having one or more associated registers, and whether the telemetry data access mechanism accesses telemetry data in a PCIe device register.
D.	BALAKRISHNAN; VENKATESAN et al. (US 2015/0331694 A1), FIG. 1 schematically depicts a computer system having a host computer and a BMC. Wherein, the host computer includes an operating system (OS) installed and stored in a first portion 116 of the storage 115, and the baseboard management controller includes at least a processor 121, a non-volatile memory 122 and a memory 123. Wherein the non-volatile memory 122 stores the firmware 124 of the BMC 120. When the processor 121 of the BMC 120 is powered up (and when the boot program is executed at a processor of the host computer). The firmware 124 of the BMC 120 is loaded into the memory 123 and executed. When the firmware is executed at the processor, the BMC performs operations, such as, receiving a device request from a host computer to access a storage device 
E.	Thadikaran, Paul J. et al. (US 2013/0283381 A1), discloses that, at least one trusted communication channel is established by setting up a shared key between the endpoint (having OS software) and the firmware, in response to the storage device receives messages from the endpoint (having OS software) with the messages including read/write messages (i.e., to 10access shared memory locations within the non-volatile memory). Wherein the at least one trusted communication channel is established by using the standards like trusted send/trusted receive (ATA), Opal, IEEE1667, security protocol out, etc. These standards use a similar approach for allowing a host (PC) 130 having a host application to communicate with "enhanced features" within a storage device 130 (e.g., disk drive, solid state drive, optical storage, magnetic storage, etc.). The invention further discloses to allow the OS software to perform a read of the specific regions of the secure storage located within the memory 150 (e.g., non-volatile memory, NAND, etc.) of the storage device 130, as shown in Fig. 1, upon establishing a secure and trusted communication channel between the endpoint (having OS software) and the firmware. The invention further discloses that prior to the step of receiving a request for a list of regions that the OS software wants to access on the storage device remains secured in the secure storage.
data tables and definition blocks. These data structures are the primary communication mechanism between the firmware and the OS. Data tables store raw data and are consumed by device drivers. Definition blocks consist of byte code that is executable by an interpreter. Upon initialization, the AML interpreter extracts the byte code in the definition blocks as enumerable objects. This collection of enumerable objects forms the OS construct called the ACPI namespace. The AML interpreter, directed by the OS, evaluates objects and interfaces with system hardware to perform necessary operations. 
G.	Cheng Hai-Quan (NPL: Research into PCI Express Device’s Configuration Space on PC Platform), the NPL presents a way of accessing device configurat-ion space utilizing flat memory addressing was given, and its raw code was obtained on an Intel G31 chipset based PC. Such as, when developing BIOS or device driver on PC Platform, it's necessary to access PCI configuration space and PCI Express extended configuration space. The register organization in PCI Express configuration space was detailed, PCI capability structure and PCI Express Extended Capability structures were emphasized here.
H.	See the other cited prior arts.
However, the above prior arts of record including the rest of the cited prior arts either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole recited in the independent claims 1 and 11. 

The dependent claims 2-10, 12-13 and 15-20 which are dependent on the above independent claim(s) being further limiting to the independent claims, definite and enabled by the specification are also allowed.
Furthermore, the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). The grounds of claim rejection was reconsidered and withdrawn based on the substance of applicant’s amendments, remarks and arguments (see arguments/remarks, filed on 08/04/2021, pages 2-12), as such the reasons for allowance are in all probability evident from the record.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.” In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control Branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB’s Customer service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI CHEEMA, whose contact number is 571-272-1239. The examiner can normally be reached on Mon-Fri: 8AM – 4PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALI CHEEMA/
Examiner, Art Unit 2433	

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498